DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022.
Applicant’s election of Invention I in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “the medication administration schedule” lacks antecedent basis.  It is unclear to which administration schedule applicant is referring, since not schedule in claim 1 has been previously recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niclaus (2,770,209) in view of Schultz (US 7,771,200).
Claim 1
Niclaus discloses a device capable of tracking administration of medication comprising a connector (2) on one end capable to removably attach the device to a medication container; a tracking tag (1) connected to the connector; and a manually resettable structure (defined by combination of 7, 8 and 9) disposed on the tag for tracking administration of some products (see figures 1, 4 and column 1 lines 67-70).  The resettable structure of Niclaus is capable of tracking the administration of medication in same way a housewife notify a milkman of needing certain products.  Niclaus does not disclose manually pressable and resettable buttons disposed on the tag for tracking the administration of medication.  However, Schultz, figure 10, discloses a device comprising a card/tag including a checklist of grocery items, the card including plurality of manually pressable and resettable buttons (35) disposed on the card (see column 6 lines 20-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the resettable structure of Niclaus for the manually pressable and resettable buttons of Schultz as an alternative manual resettable structure of indication of a product to the user, and since it is recognize that both are equivalent tracking indication of a product.
Claims 2 and 3
Niclaus further discloses the connector (1) including an elastic loop (see column 1 lines 46-50 and column 2 lines 13-18) capable of affixing the tracking device to an original container of the medication (see figure 1).  The device disclosed by Niclaus is capable to be affixed to a medication container, wherein the container could include administration instructions and medication description. 
Claim 4
Schultz discloses the card/tag including a rigid body (defined by cardboard or plastic panels 15 and 20) having holes (30) through which the depressible and resettable buttons extend (see figures 2 and 10), the buttons being sized for manual articulation by fingers of a human hand (see column 3 lines 59-67).
Claim 5
Niclaus further discloses the tag has a recessed rear surface surrounded by a peripheral rim (defined by portion pointed by reference numeral 4 in figures 2 and 3).
Claim 8
Niclaus discloses the connector and the resettable structure formed from a single piece of material (see column 2 lines 13-18).  Schultz discloses the buttons are enclosed by two plastic panels (see column 5 lines 23-26 and column 6 lines 20-24).  After Niclaus is modified by Schultz, the buttons and the connector would be formed of a single piece of material, while the buttons will be enclosed within the plastic panels.
Claim 18
Niclaus discloses the connector has a sufficient diameter to slipped over a neck of a bottle (see column 1 lines 48-50).  Niclaus does not specifically disclose dimensions of a diameter and thickness of the connector.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modified the device having the loop with the desired dimensions since it is recognize that the dimensions of the loop is a matter of design choice depending on the size of the article to be held.
Claim 19
Niclaus and Schulz discloses the tag includes holes (30) for inserting the buttons (see figure 2).  Schulz discloses the buttons may be of any desired size and shape.  Niclaus and Schultz does not disclose dimensions for holes of the buttons.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modified the holes for the button of any size and shape depending on the size of the buttons to be inserted.  
Claim 20
Niclaus further discloses the device being devoid of electronic components.  The device disclosed by Niclaus can be re-used without the need of batteries or electricity.
Claims 6, 7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Niclaus (2,770,209) and Schultz (US 7,771,200) as applied to claim 1 above, and further in view of Coster (4,045,013).
Claim 6     
Niclaus as modified by Schultz discloses the tag including manual resettable and pressable buttons used as indicator or to mark the usage of a product.   Niclaus and Schultz does not disclose the peripheral rim extending above the recessed rear surface beyond the top of the underside of the buttons when the buttons are pressed in so as to prevent inadvertent reset of the buttons when placed upon a surface.  However, Coster discloses a marker board including a peripheral rim (12a and 12b), wherein portion (12b) of the peripheral rim extends above a recessed rear surface beyond a top of the underside of buttons (4) when the buttons are pressed in so as to prevent inadvertent reset of the buttons when placed upon a surface (see column 2 lines 54-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag of Niclaus and Schultz having the peripheral rim extending beyond a top of the underside of buttons when the buttons are pressed in so as to prevent inadvertent reset of the buttons when placed upon a surface as taught by Coster to prevent automatic resetting of the buttons when the device is placed over any supporting surface.
Claim 7
Niclaus as modified by Schultz discloses the tag including manual resettable and pressable buttons used as indicator or to mark the usage of a product.  Niclaus and Schultz does not disclose a height of the peripheral rim is equal to or greater in height than a height of the buttons extending above the rear surface when the buttons are in the depressed position.  However, Coster discloses a marker board including a peripheral rim (12a and 12b), wherein portion (12b) of the peripheral rim has a height equal or greater than a height of the buttons extending above the rear surface when the buttons are in the depressed position.  Coster discloses the marker board comprises a frame structure that extending at least beyond a top of the underside of buttons (4) when the buttons are pressed in so as to prevent inadvertent reset of the buttons when placed upon a surface (see figure 3 and column 2 lines 54-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag of Niclaus and Schultz having the peripheral rim with a height equal or greater than a height of the buttons as taught by Coster to prevent automatic resetting of the buttons when the device is placed over any supporting surface.
Claims 12 and 13
Schultz discloses the buttons can have any desired size and shape (see column 5 lines 51-52).  Niclaus as modified by Schultz does not disclose each button includes a button head including an upper protrusion and an underside protrusion.  However, Coster discloses a marker board including buttons (4) including a button head (defined by portion of the button pointed by reference numeral 7 in figure 3) comprising a tapered conical portion (defined by side portions of the buttons and upper and underside protrusions/tip portions (6) extending from the top surface of the buttons (see figures 1, 3 and 5).  Coster discloses the protrusion/tip portions (6) is formed in the buttons (4) with a peripheral portion (7) of increased flexibility (see column 2 lines 49-45) and a tapered conical portion, and wherein the peripheral portion of increased flexibility and the protrusions/tip portions ensures a complete inversion of the buttons (see column 2 lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buttons of Niclaus and Schultz having portions of increased flexibility and including upper and underside protrusions/tip portions as taught by Coster to increased flexibility and ensures a complete inversion of the buttons.
Claim 14
Coster further discloses the tapered conical portion extends from a periphery of the button head.  After Niclaus and Schultz are modified by Coster, the tapaered conical portion will extend outwardly to a hole in the tab supporting the conical portion in-place.
Claim 15
Niclaus as modified by Schultz and Coster discloses the conical portion allows for the button head to be pressed into the tab and allows for the button head to snap into the pressed in position.
Claim 16
Niclaus as modified by Schultz and Coster discloses the button in the pressed-in position the underside protrusion extends from the underside of the tab and is manually articulable by a human finger so as to compress the conical portion and allow the button head to snap back into the original reset position.  After Niclaus is modified by Schultz and Coster, the button would include the protrusion on the underside of the button in which when is in the pressed-in position it will be capable to be manually articulable by a human finger allowing the button head to snap back into the original reset position.  
Claim 17
Niclaus as modified by Schultz and Coster does not disclose a dimension for the upper protrusion button head.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buttons of Niclaus, Schultz and Coster having the upper protrusion/tip portion with any desired diameter, i.e. between 4 and 8 millimeters, since it is a matter of obvious design choice the size of the upper protrusion/tip portion. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niclaus (2,770,209) and Schultz (US 7,771,200) as applied to claim 1 above, and further in view of Deal (5,979,698).
Claims 9 and 10
Niclaus and Schultz discloses indicia of articles in the tag/card.  Niclaus and Schultz does not disclose the buttons including indicia associated/assigned to a medication schedule.  However, Deal discloses disclose a device/strip (10) that could be attached to a surface of a prescription vial (30), wherein the device comprises buttons (16) with visual or tactile indicia, such as times or dates, associated to a medication administration schedule (see column 3 lines 10-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag and buttons of Niclaus and Schultz including indicia related to medication administration schedule as taught by Deal as an alternative indicia for the device. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Niclaus (2,770,209) and Schultz (US 7,771,200) as applied to claim 1 above, and further in view of Seligman (US 2002/0162756).
Claim 11   
Niclaus discloses the connector and the resettable structure formed from a single piece of material (see column 2 lines 13-18).  Schultz discloses the buttons are enclosed by two plastic panels (see column 5 lines 23-26 and column 6 lines 20-24), attached together by the uses of adhesive or any suitable means known by one skill in the art (see column 3 lines 40-42), and holes (30) on plastic portions of the panels.  After Niclaus is modified by Schultz, the buttons and the connector would be formed of a single piece of material, while the buttons will be enclosed within the plastic panels, and the connector would extend from an end of the plastic portions.  Regarding the two pieces attached together by snap connection, Seligman discloses adhesive or snap-fit are equivalent methods of attaching two articles together (see [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag of Niclaus and Schultz being attached by snap-fit as taught by Seligman because adhesive and snap-fit connections are equivalent methods of attaching two articles together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736